DETAILED ACTION
The following Office action concerns Patent Application Number 16/464,619.  Claims 1, 3-20, 22-26 are pending in the application.  Claims 12-19 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed August 11, 2022 has been entered.
	The previous objection to claims 1, 4, 8, 20 and 22 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1, 3-11, 20 and 22 under 35 USC 112 is maintained in this action and discussed below.
The previous rejection of claims 1, 3-11, 20 and 22 under 35 USC 103 is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-11, 20, 22-26 are rejected under 35 U.S.C. § 112(b) because subscripts m and n in formula 1 have values of 0 to 1 which renders formula 1 indefinite.  Assuming that m and n represent the content of each constituent group within the compound, it is unclear how the content of a constituent group can be fractional.  For example, it is unclear what is required when m is 0.5.  
Response to Arguments
The applicant argues that column T in the IDS form may indicate an abstract, etc.  However, the applicant’s IDS form specifically states in the footnotes that a checkmark in column T indicates an English translation.  Where a translation is indicated on the IDS and no translation appears in the record, the entry has been lined through as not being reviewed.
The applicant argues that variables m and n in Formula 1 represent content ratios of units of the polymer.  However, the claims specifically define m and n as numbers between 0 and 1.  The examiner cannot interpret m and n to be content ratios because that would be different in scope and meaning than a number between 0 and 1.  It is unclear how the amount of polymer unit can be less than one.
Conclusions
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 29, 2022